Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 25, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of sexual abuse in the first and third degrees, and placed him on probation for two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in the victim’s testimony, were properly considered by the fact-finder and there is no basis for disturbing its determinations. We do not find the victim’s account of the incident to be vague or implausible. Concur — Buckley, P.J., Nardelli, Sullivan, Williams and Lerner, JJ.